Citation Nr: 0904530	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a diskectomy at L5-S1, to include a scar.  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 2000 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2005, of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

Following the hearing, the appellant submitted additional 
evidence to the Board without a waiver of initial 
consideration of the evidence by the agency of original 
jurisdiction.  As the additional evidence is essentially 
cumulative of evidence already of record, that is, it 
documents the veteran's reported symptomatology associated 
with he service-connected residuals of a diskectomy at L5-S1, 
which are already of record and were subsequently re-
evaluated by a VA examiner in August 2007, it does not have a 
bearing on the issue of entitlement to a higher rating, and  
referral of the evidence to the RO 38 C.F.R. § 20.1304(c) is 
not required.  Accordingly, referral of the evidence to the 
RO is not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The orthopedic manifestations of residuals of a 
diskectomy at L5-S1, to include a scar, are flexion greater 
than 60 degrees without muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour; and incapacitating episodes are not shown.

2.  The veteran has impairment of the sciatic nerve in the 
left lower extremity that is wholly sensory. 





CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for residuals of a diskectomy at L5-S1, to include a scar, 
based on orthopedic manifestations and incapacitating 
episodes have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 71a, 
Diagnostic Code (DC) 5243 (2008).

2.  The criteria for a separate 10 percent rating for mild 
impairment of the sciatic nerve, to be combined with the 
current 10 percent rating for the orthopedic manifestations, 
have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 
In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter, 
dated in March 2005, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial rating higher than 10 percent for 
residuals of a diskectomy at L5-S1, to include a scar.  
Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  

The veteran was afforded VA examinations in April 2005 and 
August 2007.  As the veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 

Factual Background

The service treatment records show that in January 2003, the 
veteran underwent a diskectomy at L5-S1.  

On VA general medical examination in April 2005, the examiner 
noted an extensive orthopedic, as well as surgical history, 
for chronic low back pain.  The veteran reported that she 
took ibuprofen.  The examiner diagnosed chronic low back 
pain.

On VA spine examination in April 2005, the veteran complained 
of occasional aching in the back and left leg, following 
surgery and the post-surgery physical therapy.  She described 
the pain in the leg as muscle soreness.  The veteran stated 
that even on bad days she was able to walk and required no 
assistive devices.  She related weakness in the left leg, 
without loss of strength.  The veteran denied loss of 
sensation or numbness of the leg, as well as bowel or bladder 
incontinence.  The examiner noted no radiculopathy since 
surgery, any flare-ups of pain or incapacitating episodes. 

On physical examination, range of motion of the spine was 
normal without limitation due to pain on repetitive motions, 
weakness, incoordination, fatigability or flare-ups.  X-rays 
revealed minimal levoscoliosis of the lumbosacral spine.  The 
examiner noted no incapacitating episodes or radiation of 
pain.  The veteran was able to heel and toe walk, without 
difficulty.  Straight leg raising on the left was to 40 
degrees with aching on the back of her calf and thigh.  There 
was no obvious asymmetric muscle atrophy of the lower 
extremities, and sensation was normal.  Deep tendon reflexes 
were 2+ bilaterally.  There was no evidence of clonus.  The 
examiner noted a 2 inch x 1/4 inch scar, well healed, around 
the L5-S1 level posteriorly in the lower lumbosacral spine.  
The scar was nontender to palpation.  There was no 
ulceration, breakdown of the skin, edema, inflammation, or 
keloid formation.  The scar exhibited normal depression of 
the surface.  The examiner diagnosed post- L5-S1 diskectomy 
with some residuals of mild occasional left leg pain.  The 
examiner opined that there was no effect on the veteran's 
usual occupation or daily activities, as she seemed to 
function well with a limited functional disability.    

In a rating decision in June 2005, the RO granted service 
connection for residuals of a diskectomy at L5-S1, to include 
a scar, and assigned a noncompensable disability rating under 
DC 7805, effective June 21, 2004.  The veteran disagreed with 
the decision and this appeal ensued.  

By a rating decision in January 2008, the RO increased the 
veteran's disability rating to 10 percent under Diagnostic 
Code 5243, effective June 21, 2004.     

On VA spine examination in August 2007, the veteran 
complained of constant pain and stiffness in the back.  She 
described the pain as sharp and aching.  The pain would 
radiate to the legs.  On a scale from 1 to 10, 10 being the 
highest, she rated the pain at 7.  The pain could be elicited 
by physical activity, and was relieved by rest and ibuprofen, 
as needed.  The veteran denied episodes of incapacitation, or 
bowel or bladder problems.  She endorsed intermittent 
numbness.  The veteran reported that due to her service-
connected low back disability, she could not run, lift heavy 
objects, sit or stand for a prolonged period of time.  

On examination, posture was within normal limits and gait was 
normal.  Forward flexion of the thoracolumbar spine was to 70 
degrees with pain, backward extension was to 20 degrees with 
pain, right and left lateral flexion was to 20 degrees with 
pain, and right and left rotation was to 30 degrees without 
pain.  Joint function of the spine was additionally limited 
to 5 degrees, by pain after repetitive use.  It was not 
additionally limited by fatigue, weakness, or lack of 
endurance, after repetitive use.  There was symmetry of the 
spinal motion with normal curvatures.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  On neurological examination, motor 
function and sensory function were within normal limits.  
Right and left lower extremity reflexes were 2+ for knee jerk 
and 2+ for ankle jerk.  A level surgical scar was present at 
the lower lumbar area.  It measured 5 cm by 1 cm with 
hypopigmentation of less than 6 square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hyperpigmentation or abnormal texture.  The 
examiner diagnosed degenerative arthritis of the spine, 
status post discectomy at L5-S1, with a scar.  

In statements and at the personal hearing, the veteran 
complained of back pain that radiated to the legs.  She 
reported that the residual pain resulting from the service-
connected low back condition interfered with her ability to 
sleep, work effectively, perform house chores, focus, 
concentrate, drive or stand for a long period of time, or 
lift more than 25 to 30 pounds.  The pain also prevented her 
from running, or doing sit-ups.  The pain worsened in cold 
weather.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's claim for service connection for residuals of 
L5-S1 diskectomy was received at the RO in February 2005.  
The back disability is currently rated as 10 percent 
disabling under Diagnostic Code 5243.

Under Diagnostic Code (DC) 5243, intervertebral disc syndrome 
or disc disease is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.

The criteria for the next higher rating, 20 percent, under DC 
5243, based on incapacitating episodes are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

The term "incapacitating episode" under Diagnostic Code 5243 
means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Orthopedic manifestations are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The criteria 
for a 10 percent rating are forward flexion of the 
thoracolumar spine greater than 60 degrees but not greater 
than 85 degrees, or the combined range of motion of the 
thoracolumar spine greater than 120 degrees but not greater 
than 235 degrees (the maximum combined range of motion being 
240 degrees), or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  The criteria for a 20 percent rating based on 
orthopedic manifestations are forward flexion of the 
thoracolumar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumar spine not greater than 120 degrees (the maximum 
combined range of motion being 240 degrees), or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Neurological manifestations are rated under Diagnostic Code 
8520 as paralysis of the sciatic nerve.  The criterion for a 
10 percent rating is mild incomplete paralysis.  The 
criterion for a 20 percent is moderate incomplete paralysis.  
When the involvement of a peripheral nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.

Analysis

On VA spine examination in June 2005, the examiner found no 
evidence of incapacitating episodes.  On VA spine examination 
in August 2007, the veteran denied episodes of 
incapacitation.  Incapacitating episodes for which a 
physician has prescribed bed rest are neither shown nor 
alleged.  Accordingly, the rating for the service-connected 
low back disorder must be made on orthopedic manifestations. 

As for degenerative joint disease and degenerative disc 
disease of the lumbosacral spine, based on a separate 
evaluation for chronic orthopedic manifestations, under the 
General Rating Formula, the criteria for the next higher 
rating, 20 percent, are forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumar 
spine not greater than 120 degrees (the maximum combined 
range of motion being 240 degrees), or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.

On VA spine examination in June 2005, the examiner found that 
range of motion of the spine was normal, without additional 
limitation on repetitive motions, due to pain, weakness, 
incoordination, fatigability or flare-ups. 

On VA spine examination in August 2007, flexion was to 70 
degrees with pain, additionally limited to 5 degrees by pain 
after repetitive use, which is greater than 60 degrees for a 
20 percent rating, and the combined ranges of motion of the 
thoracolumar spine were greater than 120 degrees, and muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour were not shown.

For these reasons, even with consideration by the examiner of 
any additional limitations due to pain, etc., the criteria 
for a rating higher than 10 percent for residuals of a 
diskectomy at L5-S1, based on orthopedic manifestations, have 
not been met.

Regarding separate ratings for orthopedic and neurological 
impairment, the evidence of record contains complaints of low 
back pain radiating to the lower extremities, bilaterally.  
On VA spine examination in June 2005, the veteran's straight 
leg raising on the left was to 40 degrees with aching on the 
back of her calf and thigh.  While the examiner noted no 
evidence of radiculopathy, the diagnosis was post- L5-S1 
diskectomy with some residuals of mild occasional left leg 
pain.  In her May 2008 testimony, the veteran also explained 
her symptoms in detail.  Given the consistency of this 
finding along with a documented objective basis for it, the 
Board finds it appropriate to award a separate rating based 
on impairment of the sciatic nerve under 38 C.F.R. § 4.124a, 
Code 8520, effective from the date of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Under Code 8520, Under Code 8520, a 10 percent rating is mild 
incomplete paralysis; a 20 percent rating is warranted for 
moderate incomplete paralysis of the sciatic nerve.  (The 
term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than complete paralysis 
whether due to varied level of the nerve lesion or to partial 
regeneration.) When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  (See the Note following 38 C.F.R. § 4.124a, Code 
8412 setting out this definition and explaining that it 
applies to all peripheral nerve injuries). 

In the instant case, the Board finds that the impairment is 
wholly sensory, as the veteran has not been found to have any 
problems with motor functioning associated with neurological 
impairment.  Further, as the veteran's functional limitations 
have predominantly been associated with her back and not her 
radiculopathy, the Board finds that her sciatic impairment is 
best described as mild.  Accordingly, a separate 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve under Code 8520.  (The Board notes that the 
August 2007 VA examiner did not find radiculopathy, per se, 
but as discussed above, the Board finds that the weight of 
the evidence is in the veteran's favor and a separate rating 
for the condition is warranted). 

Additionally, it is noted that the veteran's low back 
disability involves a surgical scar over the lumbar spine.  
Therefore, the Board has considered whether the veteran is 
entitled to a separate rating for a scar. 

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

On VA spine examination in August 2007, the examiner noted a 
level surgical scar that measured 5 cm by 1 cm with 
hypopigmentation of less than 6 square inches.  On VA spine 
examination in June 2005, the examiner noted a 2 inch x 1/4 
inch scar.  Both examiners described the scar as well healed 
and nontender to palpitation, with normal depression of the 
surface.  There was no breakdown of the skin, inflammation, 
disfigurement, ulceration, adherence, instability, tissue 
loss, edema, keloid formation, hyperpigmentation or abnormal 
texture.  Given the absence of findings requisite for a 
compensable rating under the rating codes for scarring, the 
Board finds that a separate compensable evaluation for a 
surgical scar over the lumbar spine is not appropriate here.  
Additionally, the veteran already is compensated for 
limitation of motion under DC 5243, and another rating on 
this basis under DC 7805 is not warranted.   Esteban v. 
Brown, 6 Vet. App. 259 (1994) (evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. § 3.321(b)(1).  The record lacks evidence 
that the veteran's residuals of a diskectomy at L5-S1, to 
include a scar, has resulted in marked interference with her 
ability to work (beyond that contemplated with the regular 
rating criteria) or necessitated frequent hospitalization.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
38 U.S.C.A. § 1155;  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating higher than 10 percent for residuals of a diskectomy 
at L5-S1, to include a scar, based on incapacitating episodes 
and chronic orthopedic manifestations, is denied.

A separate 10 percent disability evaluation for left lower 
extremity radiculopathy from impairment of the sciatic nerve 
to be combined with the current 10 percent rating for chronic 
orthopedic manifestations is granted, subject to the law and 
regulations governing the award of monetary benefits. 



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


